Mr. Justice Brown delivered the opinion of the court. 5. Instructions, § 48*—when instruction on weight of testimony not erroneous. Instruction relating to the weight of testimony containing the expression “it is the duty of the jury to receive the testimony of such witness,” held not objectionable because the word “receive” means “admit as true.” 6. Instructions, § 82*—when not improper as mentioning the name of a witness. Fact that plaintiff’s name is introduced in an instruction as to the weight of the testimony, held not objectionable where plaintiff’s name is not mentioned as a witness.